FILED
                        FOR PUBLICATION
                                                              AUG 05 2016
             UNITED STATES COURT OF APPEALS               MOLLY C. DWYER, CLERK
                                                            U.S. COURT OF APPEALS


                     FOR THE NINTH CIRCUIT




UNITED STATES OF AMERICA,          No.    13-50561

        Plaintiff-Appellee,        D.C. No.
                                   3:13-mj-03928-BLM-LAB-1
v.                                 Southern District of California,
                                   San Diego
RENE SANCHEZ-GOMEZ,

        Defendant-Appellant.       ORDER



UNITED STATES OF AMERICA,          No.    13-50562

        Plaintiff-Appellee,        D.C. No.
                                   3:13-mj-03882-JMA-LAB-1
v.                                 Southern District of California,
                                   San Diego
MOISES PATRICIO-GUZMAN,

        Defendant-Appellant.
UNITED STATES OF AMERICA,                        No.   13-50566

              Plaintiff-Appellee,                D.C. No.
                                                 3:13-cr-04126-JLS-1
 v.                                              Southern District of California,
                                                 San Diego
JASMIN ISABEL MORALES, AKA
Jasmin Morales,

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   13-50571

              Plaintiff-Appellee,                D.C. No.
                                                 3:13-cr-03876-MMA-1
 v.                                              Southern District of California,
                                                 San Diego
MARK WILLIAM RING,

              Defendant-Appellant.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

      Judge Owens did not participate in the deliberations or vote in this case.




                                          2